DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (Hereinafter "Prest") US Patent Application Publication No. 2020/0375045 in view of He et al. (Hereinafter “He”) US Patent Application Publication No. 2019/00377858.


a transparent layer [glass layer of glass enclosure 54 of fig. 2]; and 
an opaque layer configured to form the opaque area by being stacked on a partial area of the transparent layer to correspond to the opaque area [128 of fig. 2; 0050], wherein the transparent layer includes: 
a protective glass [protective coat to the outside of the glass enclosure, 0053; 0097] configured to form a first surface of the window glass [54 of fig. 2; 0049]; 
the first transparent layer including a pattern portion having a pattern formed on an area corresponding to the opaque area [bottom OCA layer 122 of fig. 2; 0049]; and 
a second transparent layer formed of an optically isotropic material and formed between the protective glass and the first transparent layer, wherein the opaque layer is formed on the pattern portion, and wherein part of the first transparent layer and the opaque layer form a second surface of the window glass [top OCA 122 of fig. 2; 0049-0050]. 
However, Prest does not explicitly teach a first transparent layer formed of a material that is hardened by irradiation of UV light. He teaches a first transparent layer formed of a material that is hardened by irradiation of UV light [UV-cut off coating or by material absorption, 0244 of fig. 41; 0277].
It would have been obvious to one of ordinary skill in the art to add the feature of He to the system of Prest as an essential means to use the material absorption of UV light can be used to reduce the UV light influence to the optical touch sensing.

Referring to claim 11, all limitations of this claim have been addressed in the analysis of claim 1 above. Prest further teaches a housing [glass enclosure 54 of fig. 2]; a touch screen panel disposed in the housing and disposed under the window glass [126 of fig. 2; 0049]. He further teaches a fingerprint sensor disposed in the housing and disposed in a position corresponding to a partial area of the touch screen panel [on-screen optical sensing of fingerprints, 0014; fingerprint sensing module 180 of fig. 1]; and at least one processor disposed in the housing [188 of fig. 1; 0066], wherein the window glass includes: a transparent layer, wherein the transparent layer includes a protective glass configured to form a first surface of the window glass [protective cover 2136 of fig. 17B; 0150; 0159], and at least one processor is configured to control the touch screen panel and the fingerprint sensor such that light emitted from the touch screen panel passes through the second transparent layer of the window glass and is collected through the fingerprint sensor [He, 0066; 0093; 0155; 0165-0166]. 

Referring to claim 2, Prest and He teach the invention substantially as claimed, wherein the opaque layer includes a first opaque layer formed on the pattern portion and a second opaque layer formed on the first opaque layer [He, 963 and 965 of fig. 37B; 0231]. 

Referring to claim 3, Prest and He teach the invention substantially as claimed, wherein the first opaque layer includes at least one metal layer, and wherein the metal layer contains metal and/or a metal compound [He, metal plate 2116 of fig. 17A; 0148; metal layer 2308 of fig. 19A). 



Referring to claim 5, Prest and He teach the invention substantially as claimed, wherein the second opaque layer includes at least one printed layer, and wherein the printed layer includes a printed layer formed with at least one color [Prest, glass opaque is to use ink printing, 0050; 0078]. 

Referring to claim 6, Prest and He teach the invention substantially as claimed, wherein the second opaque layer is formed of a polyester resin or an epoxy resin [Prest, epoxies, 0099].

Referring to claim 7, Prest and He teach the invention substantially as claimed, further comprising: an adhesive layer formed between the protective glass and the second transparent layer [Prest, optically clear adhesive (OCA) layers 122 of fig. 2; 0049]. 

Referring to claim 8, Prest and He teach the invention substantially as claimed, wherein the adhesive layer is formed of one of an OCA or a PCA [Prest, optically clear adhesive (OCA) layers 122 of fig. 2; 0049].

Referring to claim 9, Prest and He teach the invention substantially as claimed, wherein the second transparent layer includes a primer layer having optical isotropy, the primer layer being formed of a thermal-hardening composition capable of being hardened by heat [Prest, glass 

Referring to claim 10, Prest and He teach the invention substantially as claimed, wherein the second transparent layer includes a physically isotropic layer having physical isotropy and/or a chemically isotropic layer having chemical isotropy [Prest, uniform, 0054; 0057; He, 0073; 0246]. 

Referring to claim 12, Prest and He teach the invention substantially as claimed, wherein the window glass is formed on one surface of the touch screen panel, and a shielding layer configured to block electromagnetic waves and a support layer for absorbing shock are formed on an opposite surface of the touch screen panel, and wherein a recess into which the fingerprint sensor is inserted is formed in the shielding layer and the support layer [He, 0088; 0168]. 

Referring to claim 13, Prest and He teach the invention substantially as claimed, wherein the touch screen panel includes an OLED pixel array having a plurality of organic light emitting diodes formed therein [He, 0014; 0051]. 

Referring to claim 14, Prest and He teach the invention substantially as claimed, wherein the touch screen panel is formed to be transparent to allow light to pass, such that reflective light reflected by a fingerprint passes through the touch screen panel and is collected through the fingerprint sensor [He, 0070; 0088; 0168]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691